 


113 HRES 604 EH: Providing for consideration of the bill (H.R. 4745) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2015, and for other purposes; providing for consideration of the bill (H.R. 4681) to authorize appropriations for fiscal years 2014 and 2015 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; and for other purposes.
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 604 
In the House of Representatives, U. S.,

May 30, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4745) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2015, and for other purposes; providing for consideration of the bill (H.R. 4681) to authorize appropriations for fiscal years 2014 and 2015 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4745) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2. 
(a)At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4681) to authorize appropriations for fiscal years 2014 and 2015 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this resolution and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. After general debate the bill shall be considered for amendment under the five-minute rule.
(b)In lieu of the amendment in the nature of a substitute recommended by the Permanent Select Committee on Intelligence now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–45. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. 
(c)No amendment to the amendment in the nature of a substitute made in order as original text shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and amendments en bloc described in subsection (f). 
(d)Each amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 
(e)All points of order against amendments printed in the report of the Committee on Rules or amendments en bloc described in subsection (f) are waived. 
(f)It shall be in order at any time for the chair of the Permanent Select Committee on Intelligence or his designee to offer amendments en bloc consisting of amendments printed in the report of the Committee on Rules not earlier disposed of. Amendments en bloc offered pursuant to this subsection shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 
(g)At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.On any legislative day during the period from June 2, 2014, through June 6, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.The Committee on Appropriations may, at any time before 5 p.m. on Wednesday, June 4, 2014, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2015. 
6.House Resolution 567 is amended by adding the following: 
 
7.TravelClauses 8(a), (b), and (c) of rule X of the Rules of the House of Representatives shall apply to the Select Committee.. 
 
Karen L. Haas,Clerk.
